DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 02/28/2022)

With respect to claim 1 the prior art discloses An imaging device comprising: 
a pixel including: 
a first photoelectric conversion element; 
a first transfer transistor, wherein a first terminal of the first transfer transistor is coupled to the first photoelectric conversion element; 
a first amplifier transistor, wherein a gate of the first amplifier transistor is coupled to a second terminal of the first transfer transistor and wherein a first terminal of the first amplifier transistor is coupled to a power line; 
and a first reset transistor, wherein a first terminal of the first reset transistor is coupled to the second terminal of the first transfer transistor and wherein a second terminal of the first reset transistor is coupled to the power line.

Prior art Johansson et al US patent 8,736,684 discloses an imager with a test signal injection circuit that outputs a signal into a photosensor per a reset transistor. However, the prior art does not teach or fairly suggest a test signal generator including: 
a second transfer transistor having a first terminal and a second terminal; 
a second amplifier transistor, wherein a gate of the second amplifier transistor is coupled to the second terminal of the second transfer transistor and wherein a first terminal of the second amplifier transistor is coupled to the power line; 
and a second reset transistor, wherein a first terminal of the second reset transistor is coupled to the second terminal of the second transfer transistor and wherein a second terminal of the second reset transistor is coupled to a test voltage generation circuit which is separated from the power line; 
a reset control signal line coupled to a gate of the first reset transistor in the pixel and a gate of the second reset transistor in the test signal generator; 
a vertical scanning unit coupled to the reset control signal line.

With respect to claim 10 the prior art discloses An imaging device comprising: 
a first chip including: 
a pixel including: 
a first photoelectric conversion element; 
a first transfer transistor, wherein a first terminal of the first transfer transistor is coupled to the first photoelectric conversion element; 
a first amplifier transistor, wherein a gate of the first amplifier transistor is coupled to a second terminal of the first transfer transistor and wherein a first terminal of the first amplifier transistor is coupled to a power line; 
and a first reset transistor, wherein a first terminal of the first reset transistor is coupled to the second terminal of the first transfer transistor and wherein a second terminal of the first reset transistor is coupled to the power line.

Prior art Johansson et al US patent 8,736,684 discloses an imager with a test signal injection circuit that outputs a signal into a photosensor per a reset transistor. However, the prior art does not teach or fairly suggest a test signal generator including: 
a second transfer transistor having a first terminal and a second terminal; 
a second amplifier transistor, wherein a gate of the second amplifier transistor is coupled to the second terminal of the second transfer transistor and wherein a first terminal of the second amplifier transistor is coupled to the power line; 
and a second reset transistor, wherein a first terminal of the second reset transistor is coupled to the second terminal of the second transfer transistor and wherein a second terminal of the second reset transistor is coupled to a test voltage generation circuit which is separated from the power line; 
and a reset control signal line coupled to the pixel and the test signal generator; 
and a second chip including: 
a vertical scanning unit coupled to the reset control signal line via a first inter-chip connection terminal.

Dependent claims 2 – 9 and 11 - 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696